Name: Council Regulation (EC) No 1503/94 of 27 June 1994 establishing a system of compensation for the additional costs incurred in the marketing of certain fishery products from the Azores, Madeira, the Canary Islands and the French department of Guiana as a result of their very remote location
 Type: Regulation
 Subject Matter: transport policy;  food technology;  regions and regional policy;  trade policy;  EU finance
 Date Published: nan

 No L 162/8 Official Journal of the European Communities 30. 6. 94 COUNCIL REGULATION (EC) No 1503/94 of 27 June 1994 establishing a system of compensation for the additional costs incurred in the marketing of certain fishery products from the Azores, Madeira, the Canary Islands and the French department of Guiana as a result of their very remote location whereas a system of compensation for the additional costs incurred in the processing and marketing of those products should be provided for at Community level from 1994 and measures should therefore be adopted providing for the continuation of the existing measures, as well as an arrangement made for compensating the additional costs for the freezing and processing of mackerel in the Canary Islands ; Whereas measures should be laid down for the fisheries sector, under the Poseidom programme, to improve the marketing conditions for prawns produced in the French department of Guiana, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Having regard to the current difficulties of the European Union's fisheries sector, which are particularly aggravated by the cost of transporting fisheries products to markets on account of the remoteness and isolation of the outermost regions of the Community, Whereas, by Decisions 89/687/EEC (4), 91 /314/EEC (*) and 91 /315/EEC (6), the Council established, as part of the Community's policy in favour of its outermost regions, programmes of options specific to the remote and insular nature of the French overseas departments (Poseidom), the Canary Islands (Poseican) and Madeira and the Azores (Poseima) respectively, laying down the general outlines of measures to be applied to take account of the special characteristics of, and constraints on, those regions ; Having regard to the success of similar initiatives which have already been undertaken, Whereas those regions are suffering from specific development problems, in particular the additional costs incurred in the marketing of certain products as a result of their remoteness ; whereas, in order to maintain the competitiveness of certain fishery products in relation to similar products from other Community regions, Community measures have been applied in the fisheries sector in 1992 and 1993 to compensate for the additional costs incurred in the processing of tuna in the Azores and Madeira and the production and freezing of tuna and the freezing and processing of sardines in the Canary Islands ; Article 1 A system of compensation for the additional costs incurred in the marketing of certain fishery products from the Azores, Madeira, the Canary Islands and the French department of Guiana as a result of their very remote location is hereby established. Article 2 1 . For the Azores and Madeira, the system referred to in Article 1 shall consist of the payment of ECU 155 per tonne up to a maximum of 1 5 000 tonnes of tuna per year delivered to local industry, namely 1 0 000 tonnes for the Azores and 5 000 tonnes for Madeira. 2. For the Canary Islands, the system referred to in Article 1 shall consist of the payment of ECU 125 per tonne, up to a maximum of 10 400 tonnes per year, of tuna for marketing fresh, ECU 45 per tonne, up to a maximum of 3 500 tonnes per year, of frozen tuna, ECU 85 per tonne, up to a maximum of 10 500 tonnes per year, of sardines and mackerel for canning and ECU 45 per tonne, up to a maximum of 7 000 tonnes per year of sardines and mackerel for freezing. 3 . For the French department of Guiana, the system referred to in Article 1 shall consist of the payment of ECU 865 per tonne of prawns, up to a maximum of 3 500 tonnes per year, for industrial fishing and ECU 930 per tonne of prawns, up to a maximum of 500 tonnes per year, for non-industrial fishing. (') OJ No C 4, 6. 1 . 1994. 0 OJ No C 128, 9. 5 . 1994. (3) OJ No C 133, 16. 5 . 1994, p. 30. 0 OJ No L 399, 30. 12. 1989, p. 39. 0 OJ No L 171 , 29. 6. 1991 , p. 1 . ( «) OJ No L 171 , 29. 6 . 1991 , p. 10. 30 . 6. 94 Official Journal of the European Communities No L 162/9 Article 3 The detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 32 of Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('). Article 4 The measures provided for in this Regulation are measures intended to stabilize the agricultural markets within the meaning of Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (2). They are to be financed by the European Agricultural Guidance and Guarantee Fund, Guarantee Section . Article 5 This Regulation is established for 1994. Before the end of that period, the Commission shall reassess the situation and, taking account of the budgetary implications, shall submit appropriate proposals if necessary. Article 6 This Regulation shall enter into force on 1 July 1994. It shall apply from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 June 1994. For the Council The President C. SIMITIS (') OJ No L 388, 31 . 12. 1992, p. 1 . (2) OJ No L 94, 28 . 4. 1970, p. 13.